Citation Nr: 0631113	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bells palsy.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1980, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied entitlement to service connection 
for basal cell carcinoma, bells palsy, and denied a 
compensable evaluation for the veteran's service-connected 
hearing loss.  The veteran filed a timely appeal of these 
determinations to the Board.

In April 2006, this case came before the Board.  In its 
decision, the Board denied service connection for basal cell 
carcinoma, denied a compensable evaluation for bilateral 
hearing loss, and remanded the veteran's claim of entitlement 
to service connection for Bells Palsy.  

The claim for Bells Palsy is now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

When the veteran's claim was previously before the Board in 
April 2006, the matter was remanded for further development.  
In doing so, the Board directed that the RO furnish the 
veteran a Statement of the Case, to include notification of 
the need, and the appropriate time period, in which to file a 
substantive appeal to perfect the issue of entitlement to 
service connection for bells palsy, in accordance with 
38 C.F.R. § 19.30.  When the veteran's claims file was 
returned to the Board, no Statement of the Case was included 
for this claim and there is no indication otherwise that a 
Statement of the Case was issued to the veteran in accordance 
with the April 2006 remand instructions. The Board therefore 
reluctantly concludes that this matter must be remanded for 
compliance with the Board's April 2006 remand instructions.  
As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should furnish the veteran a 
Statement of the Case, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the issue 
of entitlement to service connection for 
bells palsy, in accordance with 38 C.F.R. 
§ 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



